                                                                                             LIPSON NEILSON P.C.
                                                                                         1   J. WILLIAM EBERT, ESQ.
                                                                                             Nevada Bar No. 2697
                                                                                         2
                                                                                             JANEEN ISAACSON, ESQ.
                                                                                         3   Nevada Bar No. 6429
                                                                                             9900 Covington Cross Drive, Suite 120
                                                                                         4   Las Vegas, Nevada 89144
                                                                                             (702) 382-1500 - Telephone
                                                                                         5   (702) 382-1512 - Facsimile
                                                                                             bebert@lipsonneilson.com
                                                                                         6
                                                                                             jisaacson@lipsonneilson.com
                                                                                         7
                                                                                             Attorneys for TRAVATA AND MONTAGE SUMMERLIN
                                                                                         8   CENTRE HOMEOWNERS ASSOCIATION
                                                                                         9
                       9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                        10                             UNITED STATES DISTRICT COURT
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                        11                                    DISTRICT OF NEVADA

                                                                                        12
LIPSON NEILSON, P.C.




                                                                                             BANK OF AMERICA, N.A., AS SUCCESSOR CASE NO.: 2:16-cv-02723 -APG-EJY
                                                                                        13   BY MERGER TO BAC HOME LOANS
                                                                                        14   SERVICING, LP FKA COUNTRYWIDE
                                                                                             HOME LOANS SERVICING, LP,          STIPULATION AND ORDER TO
                                                                                        15                                      EXTEND TIME FOR TRAVATA AND
                                                                                                            Plaintiff,          MONTAGE AT SUMMERLIN CENTRE
                                                                                        16   vs.                                HOMEOWNERS ASSOCIATION TO
                                                                                                                                FILE THEIR REPLY TO BANK OF
                                                                                        17   TRAVATA AND MONTAGE AT SUMMERLIN AMERICA, N.A.’S OPPOSITION TO
                                                                                        18   CENTRE HOMEOWNERS ASSOCIATION; THEIR MOTION FOR SUMMARY
                                                                                             NEVADA ASSOCIATION SERVICES, INC.; JUDGMENT [ECF 55]
                                                                                        19   GRANEMORE STREET TRUST,

                                                                                        20                                                              (ECF No. 68)
                                                                                                              Defendants.
                                                                                        21

                                                                                        22         Defendant TRAVATA AND MONTAGE AT SUMMERLIN CENTRE (“TRAVATA AND
                                                                                                                                                   28




                                                                                        23   MONTAGE”) and Plaintiff BANK OF AMERICA, N.A., by and through their respective

                                                                                        24   counsel hereby agree and stipulate as follows:
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                         1




                                                                                        25         IT IS HEREBY AGREED AND STIPULATED, that the deadline for Defendant

                                                                                        26   TRAVATA AND MONTAGE to file its Reply in support of its Motion for Summary Judgment

                                                                                        27   shall be extended to October 7, 2019. This is Travata and Montage’s First request for an

                                                                                        28

                                                                                                                                     Page 1 of 4
                                                                                         1   extension. Travata and Montage’s Reply to its Motion for Summary Judgment is currently

                                                                                         2   due on October 3, 2019.

                                                                                         3         Counsel for Travata and Montage needs additional time to reply to the arguments

                                                                                         4   raised in BANA’s response. The additional time will allow Travata and Montage to properly

                                                                                         5   address the issues raised.

                                                                                         6         This stipulation is made in good faith and not for purpose of delay.

                                                                                         7         Dated this 3rd day of October, 2019.
                                                                                         8
                                                                                                                                      LIPSON NEILSON P.C.
                                                                                         9
                                                                                                                                     /s/ J. William Ebert
                       9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                        10                                     By:__________________________________________
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                                                                     J. William Ebert, Esq.
                                                                                        11
                                                                                                                                     Nevada Bar No. 2697
                                                                                        12                                           Janeen Isaacson, Esq.
LIPSON NEILSON, P.C.




                                                                                                                                     Nevada Bar No. 6429
                                                                                        13                                           9900 Covington Cross Dr., Suite 120
                                                                                                                                     Las Vegas, Nevada 89144
                                                                                        14                                           (702) 382-1500 – Telephone
                                                                                                                                     (702) 382-1512 – Facsimile
                                                                                        15
                                                                                                                                     Attorneys for Travata and Montage at Summerlin
                                                                                        16                                           Centre Homeowners’ Association

                                                                                        17   LIPSON NEILSON, P.C.                           AKERMAN, LLP
                                                                                        18
                                                                                                    /s/ Janeen Isaacson                           /s/ Jared Sechrist
                                                                                        19   By: _______________________________            By: _______________________________
                                                                                                 J. William Ebert, Esq.                         Ariel E. Stern, Esq.
                                                                                        20       NV Bar No. 2697                                NV Bar No. 8276
                                                                                                 Janeen Isaacson, Esq.                          Jared M. Sechrist, Esq.
                                                                                        21       NV Bar No. 6429                                NV Bar No. 10439
                                                                                        22       9900 Covington Cross Dr., Suite 120            1635 Village Center Circle, Suite 200
                                                                                                                                                   28




                                                                                                 Las Vegas, Nevada 89144                        Las Vegas, Nevada 89134
                                                                                        23       Attorneys for Travata & Montage at             Attorneys for Bank of America, N.A.
                                                                                                 Summerlin Centre
                                                                                        24
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                         1




                                                                                        25

                                                                                        26   \ \ \IS SO ORDERED.
                                                                                             IT                                            ______________________________
                                                                                        27   \\\                                           UNITED STATES DISTRICT JUDGE
                                                                                                                                           Dated: October 4, 2019.
                                                                                        28   \\\

                                                                                                                                     Page 2 of 4
